Citation Nr: 1214029	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date for special monthly benefits for the need of aid and attendance earlier than January 4, 2010.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1947 to January 1961.  He died in February 1961.  The appellant is his surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA); which granted the appellant entitlement to aid and attendance allowance.  The award was made effective January 4, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the appellant's claim for aid and attendance allowance was received by VA on January 4, 2010.  The appellant indicated on her VA Form 9 dated November 2011 that her need for aid and attendance was following a heart surgery which was prior to January 4, 2010.  The claims folder is absent any of these records.

VA regulations provide a specific rule governing the effective date of an award of aid and attendance or housebound benefits.  See 38 C.F.R. § 3.402 (2011) Generally, an award of a higher rate of dependency and indemnity compensation (DIC) based on the need for aid and attendance will be effective the date the claim for that benefit was received.  However, 38 C.F.R. § 3.402(c)(2) states that, for the purpose of granting aid and attendance benefits for a surviving spouse, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim. 38 C.F.R. § 3.402(c)(2). 

Crucially, the evidence of record does not indicate when the appellant's heart surgery occurred, and as noted above, the records of the appellant's heart surgery are not associated with the claims folder.  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the appellant in order to obtain medical records pertaining to her reported heart surgery.  After obtaining proper authorization, the RO should obtain any relevant records from these providers in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The appellant must then be given an opportunity to respond.

2. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



